DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      KATHLEEN M. WEISS a/k/a
                     KATHLEEN M. WEISS O'NEIL,
                             Appellant,

                                     v.

  HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR
 NOMURA ASSET ACCEPTANCE CORPORATION MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2005-AR4, WELLS FARGO BANK,
  N.A., S/B/M WACHOVIA BANK, N.A., SUNSET LAKES MASTER
                   ASSOCIATION, INC.,
                        Appellees.

                               No. 4D17-1212

                               [June 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE12-
20713 (11).

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

   Karusha Y. Sharp, and M. Hope Keating of Greenberg Traurig, P.A.,
Tallahassee; and Michele L. Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for appellee HSBC Bank USA, National Association, as Trustee
for Nomura Asset Acceptance Corporation Mortgage Pass-through
Certificates, Series 2005-AR4.

PER CURIAM.

  Affirmed. See Bolus v. U.S. Bank Nat’l Ass’n, 210 So. 3d 691 (Fla. 4th
DCA 2014).

WARNER, TAYLOR, and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.